As Filed With the Securities and Exchange Commission on April15, 2008Registration No.333-[] U.S. SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C. FORM S-8 REGISTRATION STATEMENT UNDER THE SECURITIES ACT OF GSE SYSTEMS, INC. (Exact name of registrant as specified in its charter) DELAWARE 52-1868008 (State or Other Jurisdiction of (I.R.S. Employer Incorporation or Organization) Identification No.) 7133 Rutherford Road, Suite 200 Baltimore, MD 21244 (Address of Principal Executive Offices) (Zip Code) GSE SYSTEMS, INC. 1995 LONG-TERM INCENTIVE PLAN (Full title of the plan) John V. Moran Chief Executive Officer GSE
